Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/2/2020 has been entered. Claims 26, 32, 34, and 38 have been amended. Claims 1-25, 27, 30, and 35-37 have been cancelled. New claims 39-44 are added and hereby are withdrawn from examination by the Examiner (see below). Claims 26, 28, 29, 31-34, and 38-44 remain pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 39-44 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
As demonstrated in the original requirement for restriction of 11/7/2018, the non-elected invention group I related to a method for manufacturing of a component did not share a special technical feature with the product of Group II that was elected. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 39-44 are withdrawn from consideration 
Response to Amendments and Arguments
Applicant’s amendments to the claims have overcome the objections and the 35 USC 112(b) rejections previously set forth in the final office action of 7/2/2020. These objections and 112(b) rejections are withdrawn.
As indicated in the Advisory Action of 10/20/2020, Applicant’s amendments to claim 26 have overcome the primary art of LEIGH. Therefore, the 35 USC 102/103 rejections over LEIGH, made in the final office action of 7/2/2020, are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of ESPALIN (3D Printing Multifunctionality: structures with electronic), hereinafter ESPALIN. This new ground of rejection is detailed below in the 35 USC 102/103 section.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26, 28, 29, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over ESPALIN (3D Printing Multifunctionality: structures with electronic), hereinafter ESPALIN.
The Examiner notes that claim 26 is a product-by-process claim. In a product by process claim, so long as the product has the same claimed composition, properties, or structure, the method by which it was made is not material.  According to the MPEP, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113 [R-1], see In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966).
The Examiner further notes that use of 102/103 rejections for product-by-process claims is proper {see e.g. MPEP 2113 (III)}.
Regarding claim 26, ESPALIN teaches a component that reads on the applicant claim of A customer specific component of a field device of automation technology, wherein said component is composed of at least one material, manufactured by a method comprising the steps of: providing digital data of the component by a manufacturer of the field device or an authorized representative {note the product-by-process discussion above, [abstract] note that the space exploration device is a field device that automatically operates, note the CubeSat is the component that is connected to the field device, note 3D printing of the component that requires digital data of the component, [P 946, left col, 1st and 2nd ¶] note the CAD design that is the 
predetermining material and/or structure and/or shape of said component via digital description data; and producing the component in a 3D printing method, which is an additive manufacturing method, in accordance with the predetermined digital description data {[abstract] note the determination of thermoplastic and copper material that as discussed above is in the CAD design, [P 966, left col, 1st ¶] also note that CAD software (SolidWorks®) determines the shape of the component}, 
and wherein: said component is a replacement part, a wear part or a conversion part for the field device {[P 946, left col, 1st ¶] note the teaching on inserting components that indicates the component is a replacement part}; 
and said component comprises a region with a connecting part embodied to mechanically connect with a corresponding connecting part of the field device {[abstract] note teaching on connection [FIG. 6] note the teaching in the caption of this figure that talks about interconnection and pin junction; this is interpreted as the connection of the component to the field device that carries it, also note the pins has to mechanically connect with their female parts}, 
wherein a coding is provided in a region of the connecting part of said component, and said coding is embodied as a mechanical lock-and-key principle between the connecting part of the component and the corresponding connection part of the field device with differently placed locating pins which have different forms and/or different length {[P968, left col, ¶ 2.] note the teaching of different pins or pins pitch (i.e. [FIG. 9] note different forms of interconnect channels or pins, the Examiner interprets these different shapes that the “codes” or “coding” that is similar the limitation above of the instant claim 26 that recites the coding is embodied as a mechanical connection}.
The Examiner notes again that once a product appearing to be substantially identical is found, the burden shifts to the applicant to find an unobvious difference {see e.g. MPEP 2113}. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. 
In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)
Regarding claim 28, ESPALIN teaches a component that reads on the applicant claim of wherein: said coding is an embodied as a country-specific, a filed device parameter specific and/or a customer-specific mechanical lock-and-key principle coding” {[P970, left col, 2nd ¶, last lines] note teaching that the component is customized or custom specific, [conclusion]}. 
Regarding claims 29 and 33, ESPALIN discloses a product that reads on the applicant claim of the mechanical lock-and-key principle coding is embodied as a unique coding for a specific field device, so that the component is usable only in connection with the specific field device (claim 29), wherein the specific field device is identifiable by a unique serial number of the specific field device (claim 33) {[P968, left col, ¶ 2.], [FIG. 9] note the specific shape of protruding or male pins that is only usable  female inserting junctions, also the Examiner interprets this specific pin shape as a serial number that specifically identifies this configuration}.
Regarding claim 31, ESPALIN discloses a component that reads on the applicant claim of the component comprises at least two different materials {[abstract] note the thermoplastic and copper}. 
Regarding claim 32, ESPALIN discloses a component that reads on the applicant claim of wherein the component is one of the following: 
a freely radiating antenna for a radar measuring device based on the travel time principle, wherein the freely radiating antenna is made of a conductive material has an insert or attachment of a non-conductive material {[FIG. 11] note conductive copper has the attachment of polycarbonate that is non-conductive, [P 976, left col, 2nd ¶] note that this antenna can be used in a radar system}; 
a feedthrough of plastic, ceramic or glass for electrical lines with integrated electrical lines; an electronics housing of plastic containing a shielding for electromagnetic compatibility (EMC); 
or wherein:
the component has a seal, wherein the component and the seal are preferably manufactured of different materials; 
the field device component is coming in contact with a medium and having a protective coating in the surface region 
or the field device component is coming in contact with a medium and having a biocidal coating in the surface region.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over ESPALIN as applied to claims 31 and 26 above, and further in view of SCHROEDER (US-2007/0118243), hereinafter SCHROEDER.
Regarding claim 34, ESPALIN discloses all the limitations of claims 31 and 26. ESPALIN further discloses that at least two of the materials are plastic and metal (see claim 31 above). ESPALIN, however, is silent on using selective laser sintering as the 3D printing method.
In the same field of endeavor that is related to 3D printing components using additive manufacturing {[0002]}, SCHROEDER discloses that advantage of laser sintering method to fuse polymer powders such as nylon is to produce a fully solid material {[0043]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the 3D printing method of ESPALIN (FDM) with the method taught by SCHROEDER. As disclosed by SCHROEDER the advantage of the laser sintering method is that the final product is fully solid (i.e. no voids) {[0043]}. 
The Examiner also notes that a simple substitution of one known element for another is likely to be obvious when predictable result is achieved (in this case formation of the 3D printed object) {see MPEP 2143 (I)(B)}. 
The Examiner would also like to point out the ESPALIN uses laser ablation in conjunction with its 3D printing method {[P 968. Right col, 1st ¶]}. Therefore, laser sintering method is adaptable to the ESPALIN’s method
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over ESPALIN as applied to claims 31 and 26 above, and further in view of BERGSTROM (US-2004/0102121), hereinafter BERGSTROM.
Regarding claim 38, ESPALIN discloses all the limitations of claims 31 and 26. ESPALIN further discloses that the component (including its plastic part) is used in space that could create an internal pressure as related the space vacuum (high delta pressure) {[abstract]}. ESPALIN, however, is silent on identifying the material of the construction of the component to be certified as pressure-loaded material.
In the same field of endeavor that is related to plastic bearing parts, BERGSTROM discloses plastic materials that are suitable or certified tolerating pressure {[0001]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have included the teaching of BERGSTROM in the components of ESPALIN. One would have been motivated to do so since ESPALIN teaches components that require tolerating high delta pressure. The advantage of the materials that BERGSTROM discloses is their suitability for use in conditions the require plastics with high pressuring tolerating capabilities {[0001]}. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748